MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 03 2020, 8:51 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Nathan Hummel                                            Curtis T. Hill, Jr.
Westville, Indiana                                       Attorney General of Indiana
                                                         Sierra A. Murray
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Nathan Hummel,                                           December 3, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1316
        v.                                               Appeal from the Starke Circuit
                                                         Court
State of Indiana,                                        The Honorable Kim Hall, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         75C01-1112-FA-15



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1316 | December 3, 2020                   Page 1 of 5
[1]   Nathan Hummel claims a deal is a deal. He asks this Court to enforce the trial

      court’s alleged promise to modify his sentence if he completed a drug recovery

      program. He also claims the State agreed to a modification. Finding the trial

      court never promised a specific outcome and the State never agreed to it, we

      affirm the trial court’s refusal to modify Hummel’s sentence.


                                                     Facts
[2]   In 2012, Hummel and the State negotiated a plea agreement under which

      Hummel pleaded guilty to Dealing in a Narcotic Drug, Robbery, and Aiding,

      Inducing or Causing Robbery—all Class B felonies—and to Disarming an

      Officer, a Class C felony. The trial court sentenced Hummel to 25 years in the

      Indiana Department of Correction, as specified in the plea agreement.


[3]   Seven years later, Hummel requested the trial court modify his sentence by

      recommending his placement in IDOC’s Recovery While Incarcerated (RWI)

      program. The State did not object, and the trial court granted Hummel’s

      request. After Hummel completed the program, he filed a petition to modify

      his sentence, which could not be changed without the State’s permission.


[4]   In that petition, Hummel alleged the State, by agreeing to modify Hummel’s

      sentence to include the RWI recommendation, had consented implicitly to a

      further modification after Hummel’s successful completion of the program.

      Appellant’s App. Vol. II p. 22. The State disagreed, contending its consent to

      allow Hummel to attend RWI did not constitute agreement to reduce his

      sentence once he completed the program. Id. at 24. The court could not modify

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1316 | December 3, 2020   Page 2 of 5
      Hummel’s sentence without the State’s consent, and thus the court denied the

      petition for modification. Id. at 25.


[5]   Hummel filed a motion to correct error, claiming the court promised to modify

      Hummel’s sentence after his successful completion of RWI. Id. at 26.

      According to Hummel, the State agreed at the RWI modification hearing that it

      would not object to a post-RWI modification. Id. at 26. The trial court denied

      the motion to correct error, finding Hummel’s assertions to be inaccurate. Id. at

      26. Instead, the trial court reiterated that it promised only to consider a

      sentence modification, not to grant one. Id. at 27. Moreover, the State never

      agreed to a modification, which was a prerequisite to the court granting one.

      Finding no error in the court’s decision, we affirm.


                                   Discussion and Decision
[6]   Hummel’s chief complaint on appeal is that both the State and the trial court

      reneged on their promises of a sentencing modification after his completion of

      RWI. A trial court’s decision regarding a sentencing modification is reviewed

      for an abuse of discretion. Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010).

      The trial court commits an abuse of discretion when it misinterprets the law or

      its decision is clearly against the logic and effect of the facts and circumstances.

      Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013).


[7]   No abuse of discretion occurred here. As for any notion that the prosecutor

      and trial court reneged on promises to Hummel, Hummel misinterprets the

      Record. The transcript of the hearing on Hummel’s request for RWI placement

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1316 | December 3, 2020   Page 3 of 5
      shows only that the State did not object to modifying Hummel’s sentence to

      include a recommendation for RWI. Tr. Vol. II p. 4. The prosecutor made no

      further promises. Nor did the trial court, which merely commented:


              And then, so, I’m making sure the Prosecutor understands my
              understanding of this modification.

              If I grant this request then we will change the sentencing order and that
              will be sent off to the DOC, specifically, Westville, and presumably,
              although it’s not an order, I don’t have the authority to order them to
              place Mr. Hummel in any certain program within the walls of the DOC,
              but one would assume that they will, and that whenever, assuming that
              he does successfully complete the program, what a judge is saying to a
              defendant is that the court will consider a modification after the
              successful completion of . . . Recovery While Incarcerated . . . [W]e’ll
              make these changes, send it off to them(,) and they’ll probably put Mr.
              Hummel into one of their programs and Mr. Hummel will probably
              successfully complete that, at some point, and then the Court definitely
              will consider a modification, at that time, and for what it’s worth, the
              Court will probably modify his sentence, because we usually do, after
              completion of the substance abuse treatment program, inside the
              DOC . . .

              And I’m again making the record clear that this was an original
              prosecution that was resolved by a plea agreement which is right here in
              black and white but the State has agreed today with the Defendant to
              give the Court the authority to accept their agreement and have (RWI)
              put into the sentencing order.

      Tr. Vol. II pp. 5-6.


[8]   Contrary to Hummel’s assertions, the trial court made no promises for a future

      reduction in sentence. The trial court merely suggested the strong possibility of

      a sentencing modification if Hummel were to complete RWI successfully. The

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1316 | December 3, 2020   Page 4 of 5
       State never agreed to a post-RWI sentencing modification. It merely consented

       to modifying Hummel’s sentence to include the recommendation for RWI.

       Hummel received what he was promised: an opportunity to participate in RWI.


[9]    The court was without authority to modify Hummel’s sentence without the

       State’s consent because, among other things, Hummel was sentenced under the

       terms of a plea agreement. The trial court did not abuse its discretion when it

       denied Hummel’s request for a sentence modification that the court was

       without authority to grant.


[10]   As no promises for a sentencing reduction after Hummel’s completion of RWI

       were made, none were broken. Hummel received the deal he bargained for—

       just not the deal he desired.


[11]   We affirm the judgment of the trial court.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1316 | December 3, 2020   Page 5 of 5